COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                   417 S. State Street
JOSEPH R. SLIGHTS III                                            Dover, Delaware 19901
 VICE CHANCELLOR                                               Telephone: (302) 739-4397
                                                               Facsimile: (302) 739-6179

                         Date Submitted: October 2, 2020
                          Date Decided: October 2, 2020


 William M. Lafferty, Esquire                     John D. Hendershot, Esquire
 Thomas W. Briggs, Jr., Esquire                   Blake Rohrbacher, Esquire
 Ryan D. Stottmann, Esquire                       Kevin M. Gallagher, Esquire
 Zi-Xiang Shen, Esquire                           Matthew W. Murphy, Esquire
 Sara Toscano, Esquire                            Elizabeth A. Heise, Esquire
 Morris, Nichols, Arsht & Tunnell LLP             Richards, Layton & Finger, P.A.
 1201 North Market Street                         920 North King Street
 Wilmington, DE 19801                             Wilmington, DE 19801

       Re:    In re Comtech/Gilat Merger Litigation
              Consolidated C.A. No. 2020-0605-JRS

Dear Counsel:

       I have your correspondence addressing the parties’ disagreements regarding

the order of witness presentation at trial (particularly, Comtech’s expert witnesses)

and the admission of expert reports as evidence. To follow are my rulings on these

issues.

       Order of Witnesses

       “It is well settled that the trial judge is vested with wide discretion in

regulating the conduct of the trial, including the mode and order of interrogating
In re Comtech/Gilat Merger Litigation
Consolidated C.A. No. 2020-0605-JRS
October 2, 2020
Page 2


witnesses and presenting evidence.”1 One of the goals in exercising this regulatory

authority is to promote the “effective [] determin[ation] of the truth.” 2               The

accommodation of effective cross-examination, in my view, furthers this goal.3

Accordingly, given the temporal proximity of expert depositions to trial, 4 driven in

part by Comtech’s request for accommodation, it is appropriate that Comtech present

its experts for cross-examination no earlier than Tuesday. Monday will be devoted

(and limited) to the presentation of fact testimony.

         The Admissibility of Expert Reports

         In a rare twist for a Chancery trial, the parties disagree on whether expert

reports prepared by experts who will testify at trial are (or should be) admissible at

trial. In my experience, parties typically agree to admit the reports of testifying

experts in Chancery as a means to streamline (and focus) the trial presentations while

also giving the factfinder important information that undoubtedly will inform the

1
    Buckham v. State, 165 A.3d 1, 8 (Del. 2018).
2
    D.R.E. 611(a)(1).
3
  Cf. Wheeler v. State, 36 A.3d 310, 317 (Del. 2012) (noting that subjecting testimony to
the “crucible of [effective] cross-examination” is of utmost importance to the truth seeking
process).
4
    Expert depositions will conclude a day before this expedited trial is to commence.
In re Comtech/Gilat Merger Litigation
Consolidated C.A. No. 2020-0605-JRS
October 2, 2020
Page 3


post-trial verdict.     In my view, this is sound trial practice and it should be

encouraged.

         As noted, the question of whether the report of a testifying expert is admissible

under our Rules of Evidence is rarely called in this court, so it is not surprising that

the case law is sparse. The issue arises more frequently in our sister court, the

Superior Court, where the judges are of a view that “[e]xpert reports are generally

inadmissible at trial.”5      This court has repeated that general proposition with

approval.6 But this court has also observed that an expert’s report “falls outside the

definition of hearsay” when the expert testifies at trial and is subject to cross-

examination.7

         As a matter of practice and fairness, this perception of the hearsay rule’s

application to the report of testifying experts makes sense since the court has




5
    Bangs v. Follin, 2017 WL 129043, at *2 (Del. Super. Ct. Jan. 13, 2017) (citing cases).
6
  A. Schulman, Inc. v. Citadel Plastics Hldgs., LLC, 2018 WL 2723904, at *1 (Del. Ch.
June 5, 2018) (“Generally, expert reports are not admissible as evidence as the report
constitutes hearsay.”) (citations omitted); Zohar II 2005-1, Ltd. v. FSAR Hldgs., Inc., 2017
WL 1732334, at *2 (Del. Ch. May 3, 2017) (same).
7
 A. Schulman, Inc., 2018 WL 2723904, at *1 (citing Paron Capital Mgmt., LLC v.
Crombie, 2012 WL 214777, at * 3 (Del. Ch. Jan. 24, 2012)).
In re Comtech/Gilat Merger Litigation
Consolidated C.A. No. 2020-0605-JRS
October 2, 2020
Page 4


discretion to allow the cross-examiner to question the expert witness about matters

in his report even if the witness did not address such matters in his direct testimony.8

In apparent recognition of this discretion, the parties here agreed in their Joint Pre-

Trial Stipulation and Order that “Parties may [] cross-examine without limitation to

the scope of direct examination. . . .”9 This right of unfettered cross-examination

allows a party to vet and challenge before the court all aspects of the expert’s

opinions, regardless of whether vel non the topics were featured in the proffering

party’s direct examination of the witness.

         Of course, a keen observer might well discern that the foregoing analysis is

detached from the Rules of Evidence. The definition of hearsay in our rules is, “a

statement that the declarant does not make while testifying at the current trial or

hearing and a party offers in evidence to prove the truth of the matter asserted.”10




8
  See Torres v. State, 602 A.2d 1082 (Del. 1991) (TABLE) (citing D.R.E. 611(b), which
allows the trial judge discretion to permit cross-examination “into additional matters as if
on direct examination”).
9
    Joint Pretrial Stipulation and Order, ¶ 58 (D.I. 177).
10
   D.R.E. 801(c)(1) & (2). This assumes the statements within report of the testifying
expert are not inconsistent with his in-court testimony, are not offered to rebut a charge of
fabrication or are not offered to rehabilitate the expert’s credibility. Any such use of the
In re Comtech/Gilat Merger Litigation
Consolidated C.A. No. 2020-0605-JRS
October 2, 2020
Page 5


Because the expert does not “make” the statements within his report “while

testifying at the current trial,” the statements within report, at least arguably, are

hearsay.11 Assuming the report of the testifying expert taps each of the markers of

hearsay, on what basis could this court conclude that the report, nevertheless, is

admissible under our rules of evidence? In my view, the answer lies in Rule 807

and the policy animating that rule.12 The hearsay rule ensures that the factfinder is




report would, by codified definition, fall outside the hearsay proscription.
D.R.E. 801(d)(1).
11
   I note that this court has taken a different view on this point, finding that when the expert
is subject to cross-examination, “the declarant essentially made the challenged statements
[in his report] while testifying.” Paron Capital Mgmt., LLC, 2012 WL 214777, at *3.
While this is certainly a pragmatic view of the dynamic at work when the testifying expert’s
report is presented as evidence at trial, for reasons I explain here, I don’t think it is
necessary theoretically to teleport the expert through time from his office desk, when
preparing the report, to the courtroom, when testifying, in order to justify the admission of
the report as evidence.
12
   D.R.E. 807: “(a) In General. Under the following circumstances, a hearsay statement is
not excluded by the rule against hearsay even if the statement is not specifically covered
by a hearsay exception in Rule 803 or 804: (1) the statement has equivalent circumstantial
guarantees of trustworthiness; (2) it is offered as evidence of a material fact; (3) it is more
probative on the point for which it is offered than any other evidence that the proponent
can obtain through reasonable efforts; and (4) admitting it will best serve the purposes of
these Rules and the interests of justice. (b) Notice. The statement is admissible only if,
before the trial or hearing, the proponent gives an adverse party reasonable notice of the
intent to offer the statement and its particulars, including the declarant’s name and address,
so that the party has a fair opportunity to meet it.”
In re Comtech/Gilat Merger Litigation
Consolidated C.A. No. 2020-0605-JRS
October 2, 2020
Page 6


exposed only to “trustworthy” evidence as it engages in its search for the truth. 13

When hearsay statements are accompanied by “circumstantial guarantees of

trustworthiness,” and satisfy the other codified elements of Rule 807, those

statements will be admitted in evidence even if they do not satisfy any of the other

codified exceptions to the hearsay rule.14 While our trial courts must be, and are,

careful to apply Rule 807’s residual exception “narrowly so that the exception does

not swallow the hearsay rule,”15 Rule 807 exists for a reason–to ensure that the

hearsay rule “is not applied mechanistically to defeat the ends of justice.”16

         In my view, the “ends of justice”—and, relatedly, the search for truth—would

be frustrated by prohibiting the parties from introducing reports prepared by their

testifying experts, at least in this case. I say this for several reasons. First, the expert

reports have been exchanged in sufficient advance of trial to allow counsel to digest


13
  Purnell v. State, 979 A.2d 1102, 1107 (Del. 2009); Stigliano v. Anchor Packing Co.,
2006 WL 3026168, at *1 (Del. Super. Ct. Oct. 18, 2006).
14
   D.R.E. 807(a) (“a hearsay statement is not excluded by the rule against hearsay even if
the statement is not specifically covered by a hearsay exception” if it meets all of the
elements laid out in the rule and the proffering party gives notice of the intent to offer the
statement).
15
     Stigliano, 2006 WL 3026168, at *1 (citation omitted).
16
     Demby v. State, 695 A.2d 1152, 1157 (Del. 1997).
In re Comtech/Gilat Merger Litigation
Consolidated C.A. No. 2020-0605-JRS
October 2, 2020
Page 7


them fully. Second, the experts have been subject to thorough depositions; their

opinions have been soundly vetted in advance of trial. Third, as noted, the experts

will be subject to “the crucible” of unfettered cross-examination at trial on any aspect

of their report counsel wishes to address. Fourth, the experts are addressing matters

of material importance on matters uniquely susceptible to expert proof. Fifth, both

parties have been placed on notice in advance of trial that reports of testifying experts

may be offered as evidence of trial. And finally, as factfinder, I am certain I will

find the expert reports of use as I deliberate the evidence and reach my verdict

following this expedited trial.

         For these reasons, I will admit the reports of testifying experts as evidence at

trial.

         IT IS SO ORDERED.

                                          Very truly yours,

                                          /s/ Joseph R. Slights III